Case 20-42072-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 17:48:03   Page 1 of 5
Case 20-42072-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 17:48:03   Page 2 of 5
Case 20-42072-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 17:48:03   Page 3 of 5
Case 20-42072-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 17:48:03   Page 4 of 5
          Case 20-42072-elm11 Doc 1 Filed 06/16/20                         Entered 06/16/20 17:48:03                     Page 5 of 5
                                                                                                                        06/15/2020 06:07:29prn


Debtor Shawnee Construction, LLC                                                Case number (if knov,n) ____________
                                                                                                             6/16/2020
18. Signature of attorney          x ___________________                                             Date
                                     Signature of attorney for debtor                                       MM/ DD /YYYY

                                     David RiUer
                                     Printed name
                                     Ritter Spencer PLLC
                                     Firm name
                                     15455 Dallas i>arkway, Suito 600
                                      Number         Street



                                     Addison                                                 TX              75001
                                     City                                                    State           ZIP Code


                                     (214) 2:95-5078                                         dritter@ritterspencer.com
                                     Contact phone                                           Email address
                                     00791Ji;J4                                              TX
                                     Bar number                                              State




Official Form 201                  Voluntary Pe'lition for Non-Individuals Filing fo-r Bankrnptcy                                  page 5
